UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5092



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VINCENTE ROMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:05-cr-174-1)


Submitted: September 26, 2006             Decided: September 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vincente   Roman   appeals     his    eighteen-month    term    of

imprisonment    imposed    after   the     district   court   revoked      his

supervised release.       He argues that the sentence is unreasonable

because it was higher than the applicable advisory sentencing range

of six to twelve months pursuant to policy statements in Chapter 7

of the U.S. Sentencing Guidelines Manual.              Pursuant to United

States v. Crudup, ___ F.3d ___, ___, 2006 WL 2243586, at *3 (4th

Cir. Aug. 7, 2006), revocation sentences are reviewed to determine

whether they are “plainly unreasonable” with regard to the 18

U.S.C. § 3553(a) factors applicable to these sentences.             We find

that Roman’s sentence is not plainly unreasonable, because the

district    court   sufficiently   stated     a    proper   basis   for    its

conclusion that Roman should be sentenced to a lengthier sentence

than one within the advisory range.          We therefore affirm Roman’s

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -